                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PLEXXIKON INC.,                                  Case No. 17-cv-04405-HSG
                                   8                      Plaintiff,                        ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART PLAINTIFF’S
                                   9               v.                                       MOTION IN LIMINE NO. 4 AND
                                                                                            DENYING PLAINTIFF’S MOTION IN
                                  10       NOVARTIS PHARMACEUTICALS                         LIMINE NO. 5
                                           CORPORATION,
                                  11                                                        Re: Dkt. Nos. 264, 266
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            The Court rules on the pending motions in limine (“MIL”) as detailed below.

                                  14       I.   PLAINTIFF’S MIL NO. 4
                                  15            Plaintiff Plexxikon Inc. moves to preclude Defendant Novartis Pharmaceuticals

                                  16   Corporation from offering certain evidence at trial regarding: (1) Defendant’s claim that it did not

                                  17   willfully infringe the asserted patents; (2) the development and commercialization of Mekinist, a

                                  18   drug that is prescribed and sold in combination with Tafinlar (the accused product); and

                                  19   (3) Defendant’s due diligence in purchasing GSK’s oncology portfolio (which included Tafinlar).

                                  20   See Dkt. No. 264. Plaintiff urges that Defendant withheld information during discovery about

                                  21   these topics and cannot now rely on undisclosed evidence at trial. See id. Given the complexity of

                                  22   the case and her detailed knowledge of the parties’ discovery disputes, the Court appointed Judge

                                  23   Elizabeth D. Laporte (Ret.) as a special master to address Plaintiff’s MIL No. 4.1 See Dkt. No.

                                  24   350.

                                  25            Judge Laporte served her report and recommendation on March 5, 2021. See Dkt. No.

                                  26   388. Her recommendation is as follows:

                                  27

                                  28   1
                                           Judge Laporte was the discovery Magistrate Judge on the case before she retired from the bench.
                                   1
                                                      (A)     Exclude any testimony by [Defendant’s 30(b)(6) witness, in-
                                   2                          house attorney Peter Waibel] about the basis for Novartis’s
                                                              willfulness defense, including reliance on the opinion of
                                   3                          counsel, e.g., as well reasoned, other than stating without
                                                              elaboration that when he received notice of this litigation, he
                                   4                          looked at the patent in suit, observed the breadth of the claims
                                                              and set in motion obtaining an opinion of counsel on
                                   5                          invalidity;
                                   6                  (B)     Not allow Novartis to introduce any evidence of Mekinist’s
                                                              commercialization not already provided, recognizing,
                                   7                          however, that it did provide considerable evidence on this
                                                              topic in documents and testimony as to its sales and
                                   8                          projections done in combination with Tafinlar;
                                   9                  (C)     Plexxikon be permitted to bring to the jury’s attention through
                                                              the [proposed] instruction to the jury by the court during trial
                                  10                          when the topic of GSK’s lack of knowledge of infringement
                                                              by its portfolio and (to the extent evidence is permitted to be
                                  11                          introduced by Novartis on this issue) the lack of GSK’s
                                                              identification of any freedom-to-operate issues with Tafinlar,
                                  12                          as well as oral argument, and if appropriate as the trial
Northern District of California
 United States District Court




                                                              proceeds, testimony.
                                  13

                                  14   See id. at 7. Defendant filed objections to each of these three recommendations. See Dkt. No.

                                  15   389.

                                  16          A.    Defense to Willful Infringement
                                  17          Plaintiff first argues that Defendant withheld information relevant to Defendant’s

                                  18   contention that it did not willfully infringe the asserted patents. See Dkt. No. 264 at 1–5. Plaintiff

                                  19   notes that when asked to identify the factual bases for this contention, Defendant responded that it

                                  20   would rely on the opinion of counsel. See Dkt. No. 264-3, Ex. 2 at 14; Dkt. No. 264-5, Ex. 4 at

                                  21   11. Plaintiff argues that during Mr. Waibel’s 30(b)(6) deposition, he obfuscated and did not fully

                                  22   explain Defendant’s assertion that it had not willfully infringed the patents-in-suit. See Dkt. No.

                                  23   264 at 2–3. Mr. Waibel acknowledged that he believed that Defendant did not infringe any valid

                                  24   claim of the asserted patents based on the opinion of counsel. See Dkt. No. 264-6, Ex. 5 at 24:5–

                                  25   27:3. But he said that the opinion “speaks for itself,” and did not go into further detail Id.

                                  26   Plaintiff contends that Defendant should therefore be limited to the opinion of counsel in support

                                  27   of its willfulness defense. See Dkt. No. 264 at 2–4.

                                  28          Defendant urges that Plaintiff was improperly seeking the bases for Defendant’s
                                                                                         2
                                   1   contentions through a 30(b)(6) witness. See Dkt. No. 288 at 1–2. However, as Judge Laporte

                                   2   noted in her report and recommendation, “[w]illfulness in particular includes a subjective

                                   3   component as to the party’s reliance on an attorney opinion and the factual basis for the party’s

                                   4   conduct, which is not the exclusive province of experts.” See Dkt. No. 388 at 3. Moreover, as the

                                   5   Federal Circuit has recognized, “[w]illfulness is not an all-or-nothing trait, but one of degree.” See

                                   6   Acumed LLC v. Stryker Corp., 483 F.3d 800, 811 (Fed. Cir. 2007) (quotation omitted). Yet Mr.

                                   7   Waibel did not substantively respond to Plaintiff’s questions regarding the factual bases for

                                   8   Defendant’s willfulness defense as a 30(b)(6) witness. See id. at 2–3. The following exchange is

                                   9   illustrative:

                                  10
                                                       Q. Do you hold the opinion that Novartis does not infringe any valid
                                  11                       claim of either of the two Plexxikon patents at issue in this
                                                           lawsuit?
                                  12                   ...
Northern District of California
 United States District Court




                                                       A. Yes.
                                  13
                                                       Q. What is your basis for that opinion?
                                  14
                                                       MR. STEINDLER: Objection. Calls for a legal opinion.
                                  15
                                                       A. As I mentioned, the – the legal opinion – I did not review the
                                  16                      legal opinion in preparation for the deposition. The opinion I
                                                          believe was already produced and it speaks for itself.
                                  17

                                  18   See Dkt. No. 389-8, Ex. C-4 at 24:5–22. Although Mr. Waibel answered some questions

                                  19   regarding the timing and process of Defendant’s determination that it did not infringe any valid

                                  20   claims of the asserted patents, see, e.g., id. at 34:11–36:1, Defense counsel had earlier stated that

                                  21   they were turning to “the personal deposition of the witness,” id. at 29:8–10. As Judge Laporte

                                  22   found, therefore, many of the questions that Mr. Waibel responded to were answered solely in his

                                  23   personal capacity, and not as a corporate representative whose testimony would bind Defendant.

                                  24   See Dkt. No. 388 at 2. And significantly, he did not offer any explanation why he—and

                                  25   Defendant—relied on the opinion of counsel.

                                  26           Having reviewed the parties’ arguments and the deposition in detail, the Court agrees with

                                  27   Judge Laporte’s findings. The Court therefore GRANTS Plaintiff’s MIL No. 4 on this basis and

                                  28   will:
                                                                                          3
                                   1
                                                      Exclude any testimony by Mr. Waibel about the basis for Novartis’s
                                   2                  willfulness defense, including reliance on the opinion of counsel, e.g.,
                                                      as well reasoned, other than stating without elaboration that when he
                                   3                  received notice of this litigation, he looked at the patent in suit,
                                                      observed the breadth of the claims and set in motion obtaining an
                                   4                  opinion of counsel on invalidity.
                                   5   See Dkt. No. 388 at 7.
                                   6          B.    Development and Commercialization of Mekinist
                                   7          Plaintiff next contends that Defendant should be precluded from providing evidence

                                   8   regarding the development and commercialization of Mekinist at trial. See Dkt. No. 3–5. As

                                   9   Defendant acknowledges, “Tafinlar and Mekinist are almost exclusively prescribed together for

                                  10   use by patients in combination,” and Defendant accordingly “markets the two products in

                                  11   combination.” See Dkt. No. 389-3, Ex. B at 3 (emphasis in original). Plaintiff requested

                                  12   information regarding Mekinist to challenge Defendant’s theory that Tafinlar’s success was due to
Northern District of California
 United States District Court




                                  13   its pairing with Mekinist, and not the patented features. See Dkt. No. 388 at 3.

                                  14          As Plaintiff points out, Defendant at least initially refused to designate a witness to testify

                                  15   about Mekinist or produce documents or respond to interrogatories about Mekinist because it was

                                  16   not an accused product. See, e.g., Dkt. No. 264-5, Ex. 4 at 3, 5–6; Dkt. No. 364-8, Ex. 7 at 8–13;

                                  17   Dkt. No. 364-9, Ex. 8 at 7–9. However, Judge Laporte found that Defendant ultimately “provided

                                  18   substantial documents about [Tafinlar and Mekinist’s] combination marketing and sales . . . and

                                  19   considerable testimony regarding the sales in combination.” See Dkt. No. 388 at 4; see also Dkt.

                                  20   No. 288-3, Ex. B at 9:24-10:7; Dkt. No. 288-4, Ex. C at 17:1–3. She thus concluded that

                                  21   Defendant “appears to have complied with its discovery obligations as to Mekinist’s

                                  22   commercialization.” Id. As for information about the development of Mekinist, Defendant notes

                                  23   that it “does not intend to put on evidence regarding its development.” See Dkt. No. 288 at 4.

                                  24   Judge Laporte also reasoned that “Plexxikon has failed to show how, if at all, Mekinist’s

                                  25   development pertains to its contribution to the success of its sales in combination with Tafinlar.”

                                  26   See Dkt. No. 388 at 4. Rather, “[t]he advantages of the product, rather than how those were

                                  27   achieved, would appear to be what is relevant.” See id. Plaintiff did not object, and the Court

                                  28   agrees and adopts Judge Laporte’s reasoning in this regard.
                                                                                         4
                                   1          The report and recommendation nevertheless goes on to state that if Defendant “tries to

                                   2   introduce evidence on commercialization and marketing that it withheld, through testimony or

                                   3   documents, it should not be permitted to do so.” Id. Judge Laporte therefore recommends that the

                                   4   Court preclude Defendant from introducing “any evidence of Mekinist’s commercialization not

                                   5   already provided . . . .” Id. at 7. It is this specific recommendation to which Defendant objects.

                                   6   See Dkt. No. 389 at 9–10. Defendant argues that because it has fully complied with its discovery

                                   7   obligations, as recognized by Judge Laporte, there is no justification or need to limit Defendant’s

                                   8   presentation of evidence regarding the commercialization of Mekinist. The Court agrees. Of

                                   9   course, neither side may rely on responsive, but unproduced, information at trial. See Fed. R. Civ.

                                  10   P. 37(c). But the Court need not predict in advance whether Defendant will attempt to do so. If

                                  11   necessary, Plaintiff may raise objections at trial, and the Court will resolve such issues in context

                                  12   and as they arise. Plaintiff’s MIL No. 4 is therefore DENIED without prejudice on this basis.
Northern District of California
 United States District Court




                                  13          C.    Due Diligence
                                  14          Lastly, Plaintiff contends that Defendant should be precluded from introducing evidence at
                                  15   trial regarding any due diligence related to Novartis AG’s acquisition of the oncology portfolio
                                  16   from third-party GlaxoSmithKline (“GSK”). See Dkt. No. 264 at 3–5. Novartis AG is
                                  17   Defendant’s Swiss parent company. Defendant appears to concede that it intends for Mr. Waibel
                                  18   to testify that GSK did not identify any freedom-to-operate issues associated with Tafinlar as part
                                  19   of Novartis AG’s acquisition of GSK’s oncology portfolio. See Dkt. No. 288-3, Ex. B at 4. But as
                                  20   explained below, Plaintiff has had limited access to information about the due diligence associated
                                  21   with the GSK transaction.
                                  22          Mr. Waibel testified that Defendant was not involved in the GSK acquisition, but rather
                                  23   received a due diligence report for the U.S. products afterward. See Dkt. No. 288-2, Ex. A at
                                  24   43:8–25; 186:12–189:10; 228:23–229:14. Novartis International AG conducted due diligence for
                                  25   the transaction and Novartis AG was the signatory to the agreement (and both are Swiss entities).
                                  26   Id. at 188:18–19; 228:23–229:14. Defendant acknowledged that it received a summary of the
                                  27   “freedom to operate” analysis (“FTO summary”) prepared as part of the GSK transaction. See
                                  28   id. at 43:8–25; 186:12–189:10; 228:23–229:14. However, Defendant stated that this FTO
                                                                                         5
                                   1   summary is privileged, and that it did not have any other responsive, non-privileged documents

                                   2   itself. See Dkt. No. 288 at 4; see also Dkt. No. 264-10, Ex. 9; Dkt. No. 264-11, Ex. 10. It later

                                   3   produced the publicly available Sale and Purchase Agreement (“SAPA”) for the GSK transaction,

                                   4   which was filed with the United States Securities and Exchange Commission. See Dkt. No. 389 at

                                   5   10–11. The SAPA contains a warranty from GSK that the products in its oncology portfolio—

                                   6   including Tafinlar—did not infringe any intellectual property rights of any third party. Id.

                                   7          Plaintiff made some effort to obtain due diligence information from Novartis AG directly.

                                   8   In December 2018, Judge Laporte—then the discovery Magistrate Judge in this case—granted

                                   9   Plaintiff’s request for a letter to obtain the documents from Novartis AG under the Hague

                                  10   Convention. See Dkt. No. 115. Novartis AG opposed the production of these documents, and the

                                  11   Swiss court ultimately denied the request in February 2019. See Dkt. No. 264-1 at ¶ 14.

                                  12   Defendant nevertheless offered Mr. Waibel to testify about the due diligence associated with the
Northern District of California
 United States District Court




                                  13   acquisition of GSK’s oncology portfolio. See Dkt. No. 288-2, Ex. A. And although Novartis AG

                                  14   did not produce any documents to Plaintiff, it allowed Mr. Waibel to speak with a number of

                                  15   individuals who were involved in the GSK transaction and the due diligence associated with the

                                  16   transaction. See id. at 114:15–118:10; 230:2–13. Mr. Waibel then testified during his deposition

                                  17   about what he had learned of the due diligence from these discussions. Id. at 39:15–46:17;

                                  18   126:21–131:12; 141:8–154:14; 186:12–191:24. He said—consistent with the SAPA—that GSK

                                  19   represented that there were no known FTO issues associated with Tafinlar. Id. at 129:14–131:12.

                                  20   As Judge Laporte explained in her report and recommendation, however, Plaintiff “was unable to

                                  21   verify or effectively probe this issue for consistency (or lack thereof) with the contemporary

                                  22   documentation.” See Dkt. No. 388 at 5.

                                  23          Judge Laporte did not conclude that Defendant failed to meet its discovery obligations with

                                  24   regard to this information. Nor did she recommend that the Court exclude any evidence on this

                                  25   issue. However, she noted “[t]he unfairness of allowing selective disclosure on this topic” in light

                                  26   of Plaintiff’s limited access to information about the GSK transaction and the related due

                                  27   diligence. See id. Rather than recommend exclusion of all evidence regarding the due diligence

                                  28   analysis and GSK’s representation that there was no known infringement by the portfolio it was
                                                                                        6
                                   1   selling, Judge Laporte suggested a limiting instruction if the Court allows in such evidence:

                                   2
                                                      In this case, you have heard evidence that GSK made a contractual
                                   3                  representation to Novartis’s Swiss parent company that certain
                                                      products transferred as part of Novartis’s acquisition of GSK’s
                                   4                  oncology drug portfolio did not, to GSK’s knowledge, infringe or
                                                      misappropriate any intellectual property rights of any third party [and
                                   5                  that GSK told Novartis’s Swiss parent that it did not identify and
                                                      freedom-to-operate issues with Tafinlar during the course of the
                                   6                  transaction]. During discovery in this case, Plexxikon sought the due
                                                      diligence documents underlying that acquisition from Novartis and
                                   7                  from Novartis’s Swiss parent company, including what information
                                                      GSK provided as part of the due diligence investigation. Novartis
                                   8                  through its counsel represented that it asked its Swiss parent, which
                                                      is not a party to this case, to provide these documents to Novartis so
                                   9                  that they could be produced, and the Swiss parent refused to do so. A
                                                      Swiss court subsequently denied Plexxikon’s formal request to obtain
                                  10                  these documents directly from the parent company through the
                                                      judicial process. It is up to you to decide how much weight, if any, to
                                  11                  give these facts in your consideration of the evidence.
                                  12   Id. at 6–7.
Northern District of California
 United States District Court




                                  13           Defendant describes this as an adverse inference instruction, and contends that “it would

                                  14   invite the jury to infer that Novartis and its Swiss parent improperly withheld documents that

                                  15   might be damaging to Novartis’s case.” See Dkt. No. 389 at 12. Defendant urges that this is

                                  16   unwarranted where Defendant and Novartis AG have acted in accordance with their legal

                                  17   obligations. See Dkt. No. 389 at 11–12. Defendant suggests that the jury should therefore have no

                                  18   insight into how the record was developed during discovery. See id. at 13.

                                  19           The Court recognizes the novelty of the circumstances presented here, but disagrees with

                                  20   Defendant’s interpretation of the instruction and suggestion to one-sidedly keep the jury in the

                                  21   dark. Both the Federal Rules of Civil Procedure and the Federal Rules of Evidence are intended to

                                  22   ensure the fairness of proceedings. See, e.g., Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993)

                                  23   (noting that the Federal Rules of Civil Procedure create a “broad right of discovery” because

                                  24   “wide access to relevant facts serves the integrity and fairness of the judicial process by promoting

                                  25   the search for the truth”); Fed. R. Evid. 102 (“These rules should be construed so as to administer

                                  26   every proceeding fairly . . . .”). Allowing Defendant to introduce evidence that it obtained from its

                                  27   Swiss parent company when Plaintiff was unable to probe the veracity or scope of this evidence is

                                  28   unfair. The jury should know about Plaintiff’s limitations when weighing this evidence.
                                                                                         7
                                   1   Accordingly, the Court GRANTS Plaintiff’s MIL No. 4 on this basis, and adopts Judge Laporte’s

                                   2   recommendation and proposed instruction. If Defendant wants to propose alternative language

                                   3   that will still accomplish the same goal, it may file a proposal for the Court’s consideration by

                                   4   June 7, 2021, for discussion during the pretrial conference.

                                   5                                              *       *       *

                                   6          The Court extends its sincere thanks to Judge Laporte for her thorough work in preparing

                                   7   the report and recommendation. Given the nature of the Court’s ruling on this MIL, the Court

                                   8   finds that the parties shall continue to split the fees for Judge Laporte evenly.

                                   9    II.   PLAINTIFF’S MIL NO. 5
                                  10          Plaintiff also moves to preclude Defendant from offering or soliciting hearsay evidence at

                                  11   trial. See Dkt. No. 266. Although Plaintiff does not identify specific testimony, Plaintiff points

                                  12   out that during discovery GSK’s corporate witness Dr. Tara Rheault testified to information she
Northern District of California
 United States District Court




                                  13   learned from talking to another GSK employee about the development of Tafinlar. See id. GSK

                                  14   also produced lab notebooks from a senior biologist, Dr. Olivia Rossanese, on the development

                                  15   team. Rather than produce Dr. Rossanese to testify about the work reflected in the notebooks as

                                  16   the author, GSK produced Dr. Rheault as a Rule 30(b)(6) witness. Plaintiff urges that Dr. Rheault,

                                  17   and any other 30(b)(6) witness, may not offer hearsay evidence at trial.

                                  18          Defendant responds that it does not intend to elicit hearsay testimony from Dr. Rheault or

                                  19   any other witness at trial unless an exception to the hearsay rules applies. See Dkt. No. 290 at 2.

                                  20   Rather, Defendant states that it only “expects to call Dr. Rheault at trial to testify about matters

                                  21   within her personal knowledge.” Id. at 3. Defendant also suggests that Dr. Rheault developed her

                                  22   own personal knowledge about the lab notebooks when preparing for the Rule 30(b)(6) deposition.

                                  23   See id. at 3–4.

                                  24          During a deposition, a Rule 30(b)(6) witness may testify outside his or her personal

                                  25   knowledge, and “must testify about information known or reasonably available to the

                                  26   organization.” Fed. R. Civ. P. 30(b)(6) (emphasis added). This procedure is intended to “curb the

                                  27   ‘bandying’ by which officers or managing agents of a corporation are deposed in turn but each

                                  28   disclaims knowledge of facts that are clearly known to persons in the organization and thereby to
                                                                                          8
                                   1   it.” See id., Notes of Advisory Committee on 1970 Amendments to Rules. The parties do not

                                   2   appear to dispute, however, that at trial, a lay witness “may testify to a matter only if evidence is

                                   3   introduced sufficient to support a finding that the witness has personal knowledge of the matter.”

                                   4   See Fed. R. Evid. 602. Accordingly, courts have generally concluded that “a corporate

                                   5   representative may not testify to matters outside his own personal knowledge to the extent that

                                   6   information [is] hearsay not falling within one of the authorized exceptions.” See Union Pump

                                   7   Co. v. Centrifugal Tech. Inc., 404 F. App’x 899, 907–08 (5th Cir. 2010); see also Stryker Corp. v.

                                   8   Ridgeway, No. 1:13-CV-1066, 2016 WL 6585007, at *2–3 (W.D. Mich. Feb. 1, 2016) (collecting

                                   9   cases); cf. Sara Lee Corp. v. Kraft Foods Inc., 276 F.R.D. 500, 502–04 (N.D. Ill. 2011) (admitting

                                  10   30(b)(6) witness deposition testimony regarding corporate policies). But without yet knowing the

                                  11   specific evidence and context in which it will be offered at trial, the Court cannot conclusively rule

                                  12   on issues regarding the foundation for admitting Dr. Rheault’s testimony—or any other witness’s
Northern District of California
 United States District Court




                                  13   testimony. The Court therefore DENIES Plaintiff’s MIL No. 5 without prejudice. The Court will

                                  14   address any objections to Dr. Rheault’s testimony—or any other evidence—at trial as they arise,

                                  15   and in the context of each witness’s proffered testimony and personal knowledge.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 6/3/2021

                                  18                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          9
